DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 8 and 10 are objected to because of the following informalities:
Claim 8 recites the limitation “a periodic CSI report” in line 3. For consistency and clarification with “a periodic CSI report” in lines 11-12 of claim 1, it is recommended to change “a periodic CSI report” in line 3 to “the periodic CSI report”.
Claims 8 and 10 recite the limitation “the higher layer processing circuitry is configured to receive[transmit], by using the radio resource control signaling, configuration for the periodic CSI report”. For consistency and clarification with “higher layer processing circuitry configured to receive[transmit], by using radio resource control signaling, a fifth configuration for a periodic CSI report” in claims 7 and 9, it is recommended to the final two lines of claims 8 and 10.
Appropriate correction is required.

Response to Arguments
Applicant’s arguments with respect to claim(s) 7-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yum et al. US 2019/0349052 A1 (hereinafter referred to as “Yum”) on the basis of US Provisional Application 62/422,378 in view of Onggosanusi et al. US 2018/0062724 A1 (hereinafter referred to as “Onggosanusi”).
As to claim 7, Yum teaches a terminal device (¶¶181 and 191; figure 8-9: UE transmitting/receiving device) comprising:
higher layer processing circuitry configured to receive, by using radio resource control signaling, a first configuration for an aperiodic channel state information (CSI) report, a second configuration for a semi-persistent CSI report, a fifth configuration for a periodic CSI report (¶¶124, 158-159, 181-182, and 191; figures 8-9: processor receives, via RRC signaling, configuration information for A-CSI report, SP-CSI report, and P-CSI report including priorities of receiving, measuring, and reporting A-CSI-RS, SP-CSI-RS, and P-CSI-RS); and
transmission circuitry configured to, in a case that the semi-persistent CSI report and the aperiodic CSI report occur in a same time duration on a cell, transmit the aperiodic CSI report, without transmitting the semi-persistent CSI report, on a physical uplink shared channel (PUSCH) in the same time duration on the cell (¶¶91, 169, and 188; figures 8-9: transmitter transmits, on a PUSCH, only CSI report for A-CSI-RS without transmitting the CSI report for SP-CSI-RS when the A-CSI-RS report and the SP-CSI-RS report occur at the same time (collision)),
wherein the semi-persistent CSI report is triggered by first downlink control information (DCI) included in a first PDCCH (¶¶43 and 124: SP-CSI-RS ON/OFF signaled to UE through DCI signaling carried by PDCCH) and
the aperiodic CSI report is triggered by second DCI included in a second PDCCH (¶¶43 and 124: A-CSI-RS is triggered dynamically by DCI carried by PDCCH).
	Although Yum teaches “A terminal…a first configuration for an aperiodic channel state information (CSI) report, a second configuration for a semi-persistent CSI report, a fifth configuration for a periodic CSI report; and transmission circuitry…in a second PDCCH,” Yum does not explicitly disclose “a first configuration…the fifth information”.
	However, Onggosanusi teaches a terminal device comprising higher layer processing circuitry configured to receive (¶99; figure 3A: UE comprising RX processing circuitry), by using radio resource control signaling, a first configuration for an aperiodic channel state information (CSI) report, the first configuration including a first information indicating that a transmission method for the aperiodic CSI report is aperiodic, a second configuration for a semi-persistent CSI report, the second configuration including a second information indicating that a transmission method for the semi-persistent CSI report is semi-persistent, a third configuration for an aperiodic CSI reference signal (CSI-RS), the third configuration including a third information indicating that a transmission method for the aperiodic CSI-RS is aperiodic, a fourth configuration for a semi- persistent CSI-RS, the fourth configuration including a fourth information indicating that a transmission method for the semi-persistent CSI-RS is semi-persistent, a fifth configuration for a periodic CSI report, the fifth configuration including a fifth information indicating that a transmission method for the periodic CSI report is periodic, and a sixth configuration for a periodic CSI-RS, the sixth configuration including a sixth information indicating that a transmission method for the periodic CSI-RS is periodic, the third information being different from the first information, the fourth information being different from the second information, the sixth information being different from the fifth information (¶¶135, 138, 147, and 169; figures 5A-5B and 6: configured to receive via RRC signaling configurations for CSI reporting and DL CSI-RS, the configurations including information indicating time-domain behaviors (“Mode”) including aperiodic mode for CSI report indicating aperiodic CSI reporting, semi-persistent mode for CSI report indicating semi-persistent CSI reporting, aperiodic mode for DL CSI-RS indicating aperiodic CSI-RS, semi-persistent mode for DL CSI-RS indicating semi-persistent CSI-RS, periodic mode for CSI report indicating periodic CSI reporting, and periodic mode for DL CSI-RS indicating periodic CSI-RS, wherein CSI reporting mode is unique to CSI reporting and DL CSI-RS mode is unique to DL CSI-RS (different information)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Yum by including “a first configuration…the fifth information” as taught by Onggosanusi because it provides Yum’s device with the enhanced capability of receiving configuration information for aperiodic, semi-persistent, and periodic reports and RSs as needed (Onggosanusi, ¶¶135, 138, 147, and 169; figures 5A-5B and 6).
As to claim 8, Yum in view of Hooli teaches the terminal device according to claim 7. Yum further teaches wherein
the transmission circuitry is configured to, in a case that the semi-persistent CSI report and a periodic CSI report occur in a same time duration on the cell, transmit the semi-persistent CSI report, without transmitting the periodic CSI report, on a PUSCH in the same time duration on the cell (¶¶91 and 172; figures 8-9: transmitter transmits, on a PUSCH, only SP-CSI report without transmitting the P-CSI report when the SP-CSI-RS and the P-CSI-RS occur at the same time (collision) and the SP-CSI-RS has a higher priority), and
the higher layer processing circuitry is configured to receive, by using the radio resource control signaling, configuration for the periodic CSI report (¶¶124 and 181-182; figures 8-9: processor receives via RRC configuration for P-CSI-RS).
As to claim 9, Yum teaches a base station device (¶¶181 and 191; figure 8-9: BS transmitting/receiving device) comprising:
higher layer processing circuitry configured to transmit, by using radio resource control signaling, a first configuration for an aperiodic channel state information (CSI) report, a second configuration for a semi-persistent CSI report, a fifth configuration for a periodic CSI report (¶¶124, 158-159, 181-182, and 191; figures 8-9: processor transmits, via RRC signaling, configuration information for A-CSI report, SP-CSI report, and P-CSI report including priorities of receiving, measuring, and reporting A-CSI-RS, SP-CSI-RS, and P-CSI-RS); and
reception circuitry configured to, in a case that the semi-persistent CSI report and the aperiodic CSI report occur in a same time duration on a cell, receive the aperiodic CSI report, without receiving the semi-persistent CSI report, on a physical uplink shared channel (PUSCH) in the same time duration on the cell (¶¶91, 169, and 188; figures 8-9: receiver receives, on a PUSCH, only CSI report for A-CSI-RS without receiving the CSI report for SP-CSI-RS when the A-CSI-RS report and the SP-CSI-RS report occur at the same time (collision)),
wherein the semi-persistent CSI report is triggered by first downlink control information (DCI) included in a first physical downlink control channel (PDCCH) (¶¶43 and 124: SP-CSI-RS ON/OFF signaled to UE through DCI signaling carried by PDCCH), and
the aperiodic CSI report is triggered by second DCI included in a second PDCCH (¶¶124 and 181-182; figures 8-9: processor receives via RRC configuration for P-CSI-RS).
Although Yum teaches “A base station…a first configuration for an aperiodic channel state information (CSI) report, a second configuration for a semi-persistent CSI report, a fifth configuration for a periodic CSI report; and transmission circuitry…in a second PDCCH,” Yum does not explicitly disclose “a first configuration…the fifth information”.
	However, Onggosanusi teaches a base station device comprising higher layer processing circuitry configured to transmit (¶108; figure 3B: gNB comprising TX processing circuitry), by using radio resource control signaling, a first configuration for an aperiodic channel state information (CSI) report, the first configuration including a first information indicating that a transmission method for the aperiodic CSI report is aperiodic, a second configuration for a semi-persistent CSI report, the second configuration including a second information indicating that a transmission method for the semi-persistent CSI report is semi-persistent, a third configuration for an aperiodic CSI reference signal (CSI-RS), the third configuration including a third information indicating that a transmission method for the aperiodic CSI-RS is aperiodic, a fourth configuration for a semi- persistent CSI-RS, the fourth configuration including a fourth information indicating that a transmission method for the semi-persistent CSI-RS is semi-persistent, a fifth configuration for a periodic CSI report, the fifth configuration including a fifth information indicating that a transmission method for the periodic CSI report is periodic, and a sixth configuration for a periodic CSI-RS, the sixth configuration including a sixth information indicating that a transmission method for the periodic CSI-RS is periodic, the third information being different from the first information, the fourth information being different from the second information, the sixth information being different from the fifth information (¶¶135, 138, 147, and 169; figures 5A-5B and 6: configured to transmit via RRC signaling configurations for CSI reporting and DL CSI-RS, the configurations including information indicating time-domain behaviors (“Mode”) including aperiodic mode for CSI report indicating aperiodic CSI reporting, semi-persistent mode for CSI report indicating semi-persistent CSI reporting, aperiodic mode for DL CSI-RS indicating aperiodic CSI-RS, semi-persistent mode for DL CSI-RS indicating semi-persistent CSI-RS, periodic mode for CSI report indicating periodic CSI reporting, and periodic mode for DL CSI-RS indicating periodic CSI-RS, wherein CSI reporting mode is unique to CSI reporting and DL CSI-RS mode is unique to DL CSI-RS (different information)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the device described in Yum by including “a first configuration…the fifth information” as taught by Onggosanusi because it provides Yum’s device with the enhanced capability of transmitting configuration information for aperiodic, semi-persistent, and periodic reports and RSs as needed (Onggosanusi, ¶¶135, 138, 147, and 169; figures 5A-5B and 6).
As to claim 10, Yum in view of Onggosanusi teaches the base station device according to claim 9. Yum further teaches wherein
the reception circuitry is configured to, in a case that the semi-persistent CSI report and the periodic CSI report occur in a same time duration on the cell, receive the semi-persistent CSI report, without receiving the periodic CSI report, on a PUSCH in the same time duration on the cell (¶¶91 and 172; figures 8-9: receiver receives, on a PUSCH, only SP-CSI-RS without transmitting the P-CSI-RS when the SP-CSI-RS report and the P-CSI-RS report occur at the same time (collision) and the SP-CSI-RS has a higher priority), and
the higher layer processing circuitry configured to transmit, by using radio resource control signaling, configuration for the periodic CSI report (¶¶124 and 181-182; figures 8-9: processor transmits via RRC configuration for P-CSI-RS).
As to claim 11, claim 11 is rejected the same way as claim 7.
As to claim 12, claim 12 is rejected the same way as claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kwak et al. US 2019/0364546 A1 – Method and Device for Reporting Semi-Persistent Channel State in Mobile Communication System – See at least figures 15-16 and ¶¶74-75; Table 1
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN T VAN ROIE whose telephone number is (571)270-0308. The examiner can normally be reached Monday - Friday 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian N Moore can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN T VAN ROIE/Primary Examiner, Art Unit 2469